UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-1841


KENNETH D. DIPPEL,

                     Plaintiff - Appellant,

              v.

SOUTH CAROLINA FARM BUREAU MUTUAL INSURANCE COMPANY,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:16-cv-01605-RBH)


Submitted: December 22, 2020                                  Decided: December 28, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth D. Dippel, Appellant Pro Se. Stephen Peterson Groves, Sr., BUTLER SNOW,
LLP, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth D. Dippel seeks to appeal the district court’s orders adopting the

recommendation of the magistrate judge and denying Dippel’s motion for summary

judgment and denying Dippel’s Fed. R. Civ. P. 59(e) motion challenging the district court’s

previous partial grant of summary judgment to the Appellee. The Appellee has moved to

dismiss the appeal as interlocutory. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292;

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The orders Dippel seeks to appeal are neither final orders nor appealable interlocutory or

collateral orders. Accordingly, we grant Appellee’s motion and dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2